Citation Nr: 1541886	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension benefits.   


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from March 1961 to June 1961.  The Veteran also served in the Maryland Army National Guard and Army Reserve from 1957 to 1961.  The Veteran died in May 2011, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system contain no documents.  


FINDING OF FACT

The Veteran did not serve during a period of war for 90 days or more and was not separated from service due to an adjudicated service-connected disability.  


CONCLUSION OF LAW

The criteria are not met for establishing basic eligibility for VA nonservice-connected death pension benefits.  38 U.S.C.A. §§ 1501(4), 1521, 1541, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.102, 3.159, 3.203 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Review of the claims folder reveals compliance with the VCAA.  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in May 2013 and December 2013.

In any event, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The present pension case, based on alleged wartime service, as is further discussed below, is decided as a matter of law.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  

II.  Law and Analysis

Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime, subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5) (2015).    

The term "Veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty; or any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).  

As to the requirement of wartime service, a Veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3).  

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4) (West 2014); 38 C.F.R. § 3.2.  With regard to the Vietnam War, the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases.  38 C.F.R. § 3.2(f).  

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous.  Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.

VA's determination of whether a claimant's service meets the threshold statutory requirements is dependent upon service department records verifying the character of a claimant's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  

The threshold issue to initially address in a death pension case is whether the Veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of nonservice-connected death and net worth and income requirements will then be addressed.  However, if he does not have the requisite wartime service, there is no need to proceed further or address any other issue.

The lay and medical evidence of record does not establish any wartime service for the Veteran as defined by VA regulation.  The Veteran's DD Form 214 reveals that he had active service in the United States Air Force from March 21, 1961 to June 5, 1961.  He also served in the Maryland Army National Guard and Army Reserve from 1957 to 1961.  Initially, although the Veteran did serve between the period beginning February 28, 1961 and ending on May 7, 1975, he did not have any service in the Republic of Vietnam.  See 38 C.F.R. § 3.2(f).  That is, his DD Form 214 fails to reveal service in Vietnam, as do the Veteran and appellant's statements.  In addition, he did not serve between the period beginning August 5, 1964 and ending on May 7, 1975.  See 38 C.F.R. § 3.2(f).  His active military service ended in June 1961.  Thus, he did not serve in wartime during the Vietnam era as defined by the pertinent VA regulation.  

There is also no allegation or evidence that he had active service during any other period of time, including a period of war.  The Veteran's active service was all during peacetime.  Even though the Veteran served in the Maryland Army National Guard and Army Reserve from 1957 to 1961, the Korean War only ran from June 27, 1950 to January 31, 1955.  38 C.F.R. § 3.2(e).  The Veteran did not serve during the Korean War - rather, he served after.  Furthermore, the claims folder shows the Veteran was not discharged from service during a period of war with a disability adjudicated as service-connected.  Because the Veteran's service was outside of this time frame, he does not have established wartime service for purposes of VA pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).   

The Board is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  As there is no legal basis upon which to award non-service-connected death pension benefits, the appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


